Citation Nr: 0920068	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected disability pension with 
aid and attendance or housebound benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1953 to 
March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
Veteran's nonservice-connected disability pension claim with 
aid and attendance or housebound benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes 
and the corpus of his estate is in excess of the established 
income limit for receipt of payment for nonservice-connected 
disability pension benefits.  


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension, with 
aid and attendance or housebound benefits, is not authorized.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.274, 3.351 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

To implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), the VA promulgated regulations codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act 
and implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

In this case, the Veteran has been notified of the reasons 
for the denial of this claim, and has been given notice of 
the laws and regulations governing the claim.  In a May 2006 
letter, the RO informed the Veteran that he needed to show 
his income did not exceed certain requirements in order to be 
awarded pension benefits.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the Veteran.  

In any event, as will be explained below, the claim for 
pension benefits lacks legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].  In Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001), the United States Court of Appeals for 
Veterans Claims held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute, and not the 
evidence, is dispositive of the claim"].  VCAA notice is not 
required.  

II. Legal Criteria 

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
a nonservice-connected disability that is not the result of 
the veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  
38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), 
(b), (d) (4).  

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  SSA income is 
not specifically excluded under 38 C.F.R. § 3.272. Such 
income is therefore included as countable income.  

III. Analysis

In this case, the Veteran filed his claim for nonservice-
connected pension in March 2006, at which time he reported 
net worth and monthly income.  In June 2006, he sent the RO a 
detailed list of expenses and additional funds received.  

Calculating the Veteran's and his wife's income for the 
period in question, even considering deductions for Medicare 
and claimed medical expenses, it exceeds the total maximum 
annual pension rate (MAPR) for a veteran with one dependent.  
See 38 C.F.R. § 3.23(a) (5); VA Manual M21-1, Part I, 
Appendix B.  The Veteran's claim for improved VA pension must 
be denied for excess yearly income.  

Additionally, without deciding whether disability sufficient 
to establish special monthly pension benefits is shown, the 
Veteran's net worth is such that it is reasonable that a part 
of the corpus of his estate could be consumed for his and his 
spouse's maintenance.  See 38 C.F.R. § 3.274.  

There is no interpretation of the facts of this case which 
will support a legal basis for favorable action with regard 
to the Veteran's claim.  The application of the principle of 
reasonable doubt is not appropriate in this case.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for 
entitlement to a nonservice-connected disability pension with 
aid and attendance or housebound benefits must be denied due 
to the Veteran's excessive income.  





(CONTINUED ON NEXT PAGE)





ORDER


Entitlement to nonservice-connected disability pension with 
aid and attendance or housebound benefits is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


